                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                                     Plaintiff

 v.                                                            Criminal Action No. 3:19-cr-27-RGJ

 SHAUNT GASAWAY                                                                            Defendant

                                                * * * * *

                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Shaunt Gasaway’s (“Gasaway”) Motion to Exclude

Evidence [DE 51]. The United States responded. [DE 53]. This matter is ripe. For the reasons

below, Gasaway’s Motion to Exclude Evidence [DE 51] will be DENIED.

                                          I.       BACKGROUND

       A grand jury charged Gasaway in a single-count indictment with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). [DE 1]. The United States alleges that

Gasaway, a felon, possessed a Smith and Wesson, Model SW40VE, .40 caliber pistol, bearing

serial number RAN 5462. Gasaway entered a plea of not guilty and disputes the allegations. [DE

13].

                                          II.      STANDARD

       Federal district courts have the power to exclude irrelevant, inadmissible, or prejudicial

evidence in limine under their inherent authority to manage trials. Luce v. United States, 469 U.S.

38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718 F.3d 556, 561

(6th Cir. 2013). That said, the “better practice” is to defer evidentiary rulings until trial unless the

evidence is clearly inadmissible on all potential grounds. Sperberg v. Goodyear Tire & Rubber

Co., 519 F.2d 708, 712 (6th Cir. 1975); Jonasson v. Lutheran Child & Family Servs., 115 F.3d



                                                    1
436, 440 (7th Cir. 1997); Bouchard v. Am. Home Prods. Corp., 213 F.Supp.2d 802, 810 (N.D.Ohio

2002) (citing Luce, 469 U.S. at 41 n. 4). This posture is favored so that “questions of foundation,

relevancy and potential prejudice may be resolved in proper context.” Gresh v. Waste Servs. of

Am., Inc., 738 F.Supp.2d 702, 706 (E.D. Ky. 2010). When this Court issues a ruling in limine, it

is “no more than a preliminary, or advisory, opinion.” United States v. Yannott, 42 F.3d 999, 1007

(6th Cir. 1994) (citing Luce, 713 F.2d at 1239). Thus, even where a motion in limine is denied,

the Court may return to its previous ruling at trial “for whatever reason it deems appropriate.” Id.

(citing Luce, 713 F.2d at 1239). Likewise, the Court has discretion to alter or amend a prior in

limine ruling at trial. Luce, 469 U.S. at 41–42.

                                        III.       DISCUSSION

       Gasaway moves the Court to “exclude the firearm seized on the night of [his] arrest, unless

the government can establish a chain of custody to authenticate the firearm.” [DE 51 at 214].

Gasaway argues that the United States cannot establish the required chain of custody for two

reasons. First, Gasaway suggests that the United States cannot sufficiently establish the first link

in the chain—that is, the officer who recovered the firearm. Id. Gasaway notes that, during the

suppression hearing, “Officer Corniel testified for the government . . . [and] claimed the firearm

was collected by LMPD “Homicide” Detective(s).” Id. But, “Corniel was not able to identify the

specific detective(s) who collected the firearm.” Id. Gasaway also asserts that the body-camera

footage showing a “female supervisor officer instructing Officer Coleman to “photograph and

collect the firearm” contradicts Officer Corniel’s testimony. Id. Under Gasaway’s logic, if Officer

Corniel is to be believed, Officer Coleman could not have recovered the firearm because he is not

a homicide detective. Second, Gasaway implies that, assuming Officer Coleman retrieved the




                                                   2
firearm, the United States cannot authenticate the firearm because Officer Coleman is no longer

an officer with LMPD and thus will not be available to testify during the trial. Id.

       The United States objects to the Motion, arguing that “Gasaway’s argument implies a

contradiction even though none exists. One officer can retrieve an item despite another officer

being asked to do it. This is particularly true of a crime scene were over a dozen officers were

present.” [DE 53 at 220]. The United States further argues that Gasaway’s argument is unavailing

because it goes “to the weight of the evidence, not admissibility . . . [A] jury can decide who

retrieved the gun and how relevant that fact is to the elements of the crime.” Id. at 220—221.

       Evidence must be authenticated before it may be admitted. Fed. R. Evid. 901. “To satisfy

the requirement of authenticating or identifying an item of evidence, the proponent must produce

evidence sufficient to support a finding that the item is what the proponent claims it is.” Id.

“Where a . . . physical object is offered as evidence in a criminal prosecution, an adequate

foundation for the admission of that object requires testimony first, that such object is the same

object which was involved in the alleged incident, and that the condition of that object is

substantially unchanged.” United States v. Trotter, 721 F.3d 501, 505 (8th Cir. 2013) (finding

that the United States established that the weapon introduced at trial were the same because the

agent testified that it was the same gun and that it was in the same condition as it was on the day

he handed it to the defendant).

       The United States need not establish a perfect chain of custody for evidence to be admitted

at trial. United States v. Kinnard, Nos. 91-6221, 91-6263, 1992 WL 162558, at *3. Rather,

“[p]hysical evidence is admissible when the possibility of misidentification or alteration is

eliminated, not absolutely, but as a matter of reasonable probability.” United States v. Combs, 369

F.3d 925, 938 (6th Cir. 2004) (quoting United States v. Allen, 106 F.3d 695, 700 (6th Cir.1997))



                                                 3
(internal quotation marks omitted). “Chain of custody issues are jury questions and the possibility

of a break in the chain of custody of evidence goes to the weight of the evidence, not its

admissibility.” United States v. Allen, 619 F.3d 518, 525 (6th Cir. 2010).

       Here, the Court cannot determine before trial whether the firearm should be excluded

because the United States has not yet had an opportunity to authenticate it. If, during the trial, the

United States fails to authenticate the firearm, Gasaway may at that time object to its admission.

But because “[c]hain of custody issues are jury questions,” the Court will defer ruling on this issue

unless Gasaway objects to it at trial.

                                         IV.    CONCLUSION


       For the reasons set forth above, and being otherwise sufficiently advised, IT IS

ORDERED as follows:

            1. Gasaway’s Motion to Exclude Evidence [DE 51] is DENIED at this time.




                                                                      November 12, 2019




                                                  4
